Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (of foreign application TW102130742) has been filed in parent Application No. 14/470396, filed on 08/27/2014.

Allowable Subject Matter
Claims 1-6, 9-12 and 16-22 are allowed.
The examiner’s reasons for independent claim 1 and its respective dependent claims are of record in the September 14, 2021 Office action.
Dependent claims 2-6, 9-12 and 16-22 are inherit the above allowable subject matter and are similarly allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ebisawa et al. (US Pat# 9,947,834), Schubert et al. (US Pat# 9,299,742), Akimoto et al. (US Pat # 8,933,480), Choi et al. (US Pub # 2012/0032218), Haberern et al. (US Pat # 9728676), Yao et al. (US Pub # 2011/0156066), Kamiya et al. (US Pub # 2012/0049236).
Ebisawa teaches a semiconductor light-emitting device (fig. 2), comprising: a substrate (2), a semiconductor stack (3, 4, 5) comprising a first semiconductor layer (3), a second semiconductor layer (5), and an active layer (4) between the first semiconductor layer (3) and the second semiconductor layer (5) formed on the substrate (2), wherein the first semiconductor layer (3) comprises a first exposed portion (bottom of trench 23) and a second exposed portion (3c) which are not covered by the active layer (4) and the second semiconductor layer (5), a plurality of first trenches (23) formed on the substrate (2) and comprising a surface composed by the first exposed portion (bottom of trench 23) of the first semiconductor layer, a second trench (another 23) formed on the substrate (2) and comprising a surface composed by the second 
Schubert teaches a semiconductor light-emitting device (fig. 7B), comprising: a substrate (502), a semiconductor stack (208,214,212) comprising a first semiconductor layer (208), a second semiconductor layer (212,5), and an active layer (214) between the first semiconductor layer (208) and the second semiconductor layer (212) formed on the substrate (502), wherein the first semiconductor layer (208) comprises a first exposed portion (side of 208) and a second exposed portion (another side of 208) which are not covered by the active layer (214) and the second semiconductor layer (212), a plurality of first trenches (232) formed on the substrate (502) and comprising a surface composed by the first exposed portion (side of 208) of the first semiconductor layer (208), a second trench (another side of 208) formed on the substrate (502) and comprising a surface composed by the second exposed portion (side of 208) of the first semiconductor layer (208) at a periphery region of the semiconductor light-emitting device (500).
Akimoto teaches a semiconductor light-emitting device (fig. 8A), comprising: a substrate (10), a semiconductor stack (11,12,13) comprising a first semiconductor layer (11), a second semiconductor layer (13), and an active layer (12) between the first semiconductor layer (11) and the second semiconductor layer (13) formed on the substrate (10), wherein the first semiconductor layer (11) comprises a first exposed portion (side of 11) and a second exposed portion (another side of 11) which are not covered by the active layer (12) and the second semiconductor layer (13), a plurality of first trenches (14) formed on the substrate (10) and comprising a surface composed by the first exposed portion (side of 11) of the first 
None of the prior arts above teaches the allowable subject matters of independent claim 1 as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896